 1   Bruce D. Praet SBN 119430
 2   FERGUSON, PRAET & SHERMAN
     A Professional Corporation
 3   1631 East 18th Street
 4   Santa Ana, California 92705
     (714) 953-5300 telephone
 5   (714) 953-1143 facsimile
 6   Bpraet@aol.com
 7   Attorneys for Defendants
 8

 9                        UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF CALIFORNIA
11

12   ______________________________
13
     BOBBY REEDOM, individually and
14   as successor in interest to Jontell
                                         Case No. 1:18-cv-01366 LJO SKO
     Reedom, deceased,
15
                                         STIPULATION AND ORDER
16                Plaintiffs,            CONTINUING SCHEDULING
                                         CONFERENCE
17
            v.                               (Doc 12)
18
     CITY OF TULARE,
19

20                       Defendant.
21
           TO THE HONORABLE COURT:
22

23         On December 5, 2018, by Minute Order and in the interest of judicial
24
     economy and efficiency, the court continued the Initial Scheduling Conference in
25
     Harris v. City of Tulare to be held in conjunction with the currently scheduled
26
27   Initial Scheduling Conference in Reedom v. City of Tulare (Dkt 9), that being
28
     January 15, 2019.
                                               1
 1         On January 15, 2019, at 9:30 a.m., counsel for Defendant, City of Tulare, is
 2
     scheduled for oral argument before the Ninth Circuit Court of Appeals in the matter
 3

 4   of N.E.M., et al. v. City of Salinas,, et al., Case No. 17-17337.

 5         It is therefore respectfully requested that the January 15, 2019, Initial
 6
     Scheduling Conference be continued to February 14, 2019, at 9:30 a.m. This date
 7

 8   has been cleared with the Court and is agreeable to all involved parties.
 9         IT IS SO STIPULATED.
10
     DATED: December 18, 2018                   FERGUSON, PRAET & SHERMAN
11                                              A Professional Corporation
12
                                        By:     /s/ Bruce D. Praet
13                                              Attorneys for Defendant
14
     DATED: December 18, 2018                   THE COCHRAN FIRM
15

16
                                        By:     /s/ Megan R. Gyongyos
17                                              Megan R. Gyongyos
18                                              Attorneys for Plaintiff Bobby Reedom
19
     DATED: December 18, 2018                   LAW OFFICES OF DALE K. GALIPO
20
21
                                        By:     /s/ Hang Le
22                                              Hang Le
                                                Attorneys for the Harris Plaintiffs
23

24
                                               ORDER
25

26         The parties having so stipulated (Doc. 12) and good cause appearing,

27         IT IS HEREBY ORDERED that the Initial Scheduling Conference currently set for January

28   15, 2019, is CONTINUED to February 14, 2019, at 9:30 AM in Courtroom 7, before
                                                    2
 1   Magistrate Judge Sheila K. Oberto. The parties SHALL file their Joint Scheduling Report no

 2   later than seven days prior to the conference.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    December 19, 2018                            /s/   Sheila K. Oberto        .
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
